IN THE COURT OF APPEALS OF NORTH CAROLINA

                                2022-NCCOA-589

                                No. COA21-654

                          Filed 6 September 2022

Wake County, No. 20 CVS 12925

COASTAL CONSERVATION ASSOCIATION, d/b/a CCA NORTH CAROLINA;
BRUCE C. ABBOTT; CHARLES P. ADAMS, JR.; CONSTANTINE A. ARETAKIS, II;
FREDERICK L. BERRY; ANDREW R. BOYD; HARRY T. BRANCH; TROY D.
BRANHAM; RUPERT D. BROWN; JUDITH C. BULLOCK; WILLIAM L. BYRD, JR.;
JOHNNY L. CANUP; MICHAEL D. CARTER; WILLIE T. CLOSS, JR.; KENNETH
D. COOPER, JR.; L. AVERY CORNING, IV; PAUL N. COX; BENJAMIN M.
CURRIN; DANIEL E. DAWSON; MARY F. DAWSON; CHARLES B. EFIRD; FRANK
K. EILER; CHRISTOPHER ELKINS; DAN E. ESTREM; ANDREW P. GILLIKIN;
LELAN E. HALLER, JR.; JOHN M. HISLOP; RAYMOND Y. HOWELL; JOEY S.
HUMPHREY; THOMAS G. HURT; CLARK W. HUTCHINSON, JR.; ANDREW G.
JONES, JR.; GEORGE M. KIVETT, JR.; JOHN C. KNIGHT, JR.; BRADFORD A.
KOURY; CHARLES H. LAUGHRIDGE; CASEY M. LLOYD; MARILYN R. LOWE;
CHARLIE LOYA, JR.; NICKIE N. LUCAS; BRUCE D. MACLACHLAN; EULISS D.
MADREN; WILLIAM W. MANDULAK; DARRELL G. MCCORMICK; TERESA A. D.
MCCULLOUGH; SAMUEL B. MCLAMB, III; JAMES M. MCMANUS, JR.; JOHN W.
MCQUAID; GEORGE R. MODE; JOHN V. MOON; DENNIS K. MOORE; KENNETH
N. MOORE, JR.; WARREN S. MOORING; ELIJAH T. MORTON; DANIEL J.
NIFONG; SADIE R. NIFONG; ROBERT B. NOWELL, JR.; ELBERT W. OWENS,
JR.; WYATT E. PARCEL; VAN B. PARRISH; JAMES H. PARROTT; BRYAN C.
PATE; ALEXANDRA S. PEYTON; HUNTER L. PEYTON; JEFFREY P.
PICKERING; ROBERT R. RICE, II; ROBERT T. RICE; ORICE A. RITCH, JR.;
MARK A. RUFFIN; PEARCE RUFFIN; ERIC J. SATO; SEAN P. SCULLY; LENNY
T. SMATHERS; CARROLL W. SPENCER; JOHN R. SPRUILL; DAVID M.
SUMMERS; JOHN B. TAGGART; JESSE H. WASHBURN, II; ANDREW J.
WEBSTER; MELISSA N. WILLIAMS; VANDEXTER WILLIAMS; DONALD A.
WILLIS, JR.; A. REXFORD WILLIS, III; JAN L. WILLIS; PHILLIP R. WOOD; RAYE
P. WOODIN, III; JOSEPH G. YAGER, Plaintiffs,

           v.

STATE OF NORTH CAROLINA, Defendant.
                        COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                         2022-NCCOA-589

                                        Opinion of the Court



           Appeal by Defendant from Order entered 28 July 2021 by Judge Bryan Collins

     in Wake County Superior Court. Heard in the Court of Appeals 26 April 2022.


           Poyner Spruill LLP, by Keith H. Johnson, Andrew H. Erteschik, John Michael
           Durnovich, and Stephanie L. Gumm, for plaintiffs-appellees.

           Attorney General Joshua H. Stein, by Assistant Attorney General Scott A.
           Conklin and Special Deputy Attorney General Marc Bernstein, for defendant-
           appellant.

           Southern Environmental Law Center, by Alex J. Hardee and Derb S. Carter,
           Jr., for Amicus Curiae North Carolina Wildlife Federation and Sound Rivers.

           John J. Korzen for Amicus Curiae Professor Joseph J. Kalo.


           HAMPSON, Judge.


                           Factual and Procedural Background

¶1         The State of North Carolina (the State) appeals from the trial court’s Order

     denying its Motion to Dismiss pursuant to Rules 12(b)(1), 12(b)(2), and 12(b)(6) of the

     North Carolina Rules of Civil Procedure. The Record before us—including the factual

     allegations made in Plaintiffs’ Complaint, which we treat as true solely for purposes

     of this appeal—reflects the following:

¶2         On 10 November 2020, Coastal Conservation Association, d/b/a CCA North

     Carolina, Inc., and the other named individuals who are citizens and residents of

     North Carolina, (collectively, Plaintiffs) filed a Complaint against the State, alleging
                    COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                     2022-NCCOA-589

                                    Opinion of the Court



breach of trust under the public trust doctrine, N.C. Const. art. I, § 38, and N.C.

Const. art. XIV, § 5. Specifically, Plaintiffs alleged:

          The public-trust doctrine imposes a fiduciary duty on the State to
          manage and regulate the harvest of [coastal finfish and shellfish]
          in a way that protects the right of current and future generations
          of the public to use public waters to fish. As a result, the State
          may not allow the harvest of finfish or shellfish in public waters
          in quantities or by methods that cause unnecessary waste or
          impair the sustainability of fish stocks, which in turn threaten
          the right of current and future generations of the public to use
          such public waters to fish.

Plaintiffs alleged the State had breached this duty by permitting for-profit harvesting

of finfish or shellfish in quantities or through methods that cause overexploitation or

undue wastage to North Carolina’s coastal fisheries resources.              According to

Plaintiffs’ Complaint, the State:

          has continued to allow—and even facilitated—several commercial
          fishing practices that result in substantial wastage of coastal fish
          stocks or their prey species, or result in critical habitat
          destruction. Those commercial fishing practices include trawling
          in estuarine waters with significant populations of juvenile
          finfish, and using “unattended” gillnets. . . . As a result, stocks of
          multiple fish species . . . have declined precipitously—84 to 98
          percent—since the last major fisheries management reform
          legislation was enacted in North Carolina in 1997.1




1 Plaintiffs’ Complaint contains over 100 pages of allegations including data supporting
Plaintiff’s claim regarding the causal connection between these two commercial fishing
practices and the decline in fish populations.
                          COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                         2022-NCCOA-589

                                        Opinion of the Court



     Plaintiffs requested that the Court: declare that the State breached its obligation

     under the public-trust doctrine, Article I, Section 38 of the North Carolina

     Constitution, and Article XIV, Section 5 of the North Carolina Constitution; enjoin

     the State from committing further breaches of its obligations and retain jurisdiction

     to enforce the State’s compliance with that injunctive relief; tax the costs of the action

     to the State; and assign a Resident Superior Court Judge pursuant to Rule 2.2 of the

     Local Rules for Civil Superior Court of the Tenth Judicial District to preside over this

     action.

¶3         The State responded to Plaintiffs’ Complaint by filing a Motion to Dismiss

     pursuant to Rules 12(b)(1), (2), and (6) of the Rules of Civil Procedure. Specifically,

     the State alleged:

               1. The plaintiffs have not pleaded facts that show that the State
               has waived its sovereign immunity, and the State has not in fact
               or law waived its sovereign immunity. The Complaint should be
               dismissed under Rule 12(b)(1), (2) and (6).

               2. The plaintiffs lack standing to make a claim under the public
               trust doctrine because only the State can enforce the public trust
               doctrine. The claim should be dismissed under Rule 12(b)(1) and
               (6).

               3. The Complaint does not state a claim upon which relief can be
               granted because the public trust doctrine does not create the type
               of fiduciary obligations upon which the plaintiffs rely. The
               Complaint should be dismissed under Rule 12(b)(6).

               4. The Complaint does not state a claim upon which relief can be
               granted because the remedy requested would violate the
                        COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                        2022-NCCOA-589

                                       Opinion of the Court



              constitutional provision requiring the separation of powers. N.C.
              Const, art. I, § 6. The Complaint should be dismissed under Rule
              12 (b)(6).

              5. To the extent that the plaintiffs are alleging an independent
              claim under article I, section 38 of the North Carolina
              Constitution, the Complaint does not state a claim upon which
              relief can be granted under that provision because the Complaint
              does not allege facts that show that the State has abridged any of
              the plaintiffs’ rights that are protected by article I, section 38.
              Any such claim should therefore be dismissed under Rule
              12(b)(6).

              6. To the extent that the plaintiffs are alleging an independent
              claim under article XIV, section 5 of the North Carolina
              Constitution, the Complaint does not state a claim upon which
              relief can be granted under that provision because article XIV,
              section 5 does not articulate any enforceable individual right but
              instead clarifies state policies and functions regarding
              environmental protection and creates a land conservation
              program. Any such claim should therefore be dismissed under
              Rule 12(b)(6).

¶4         On 9 June 2021 the trial court held a hearing on the State’s Motion to Dismiss,

     and on 28 July 2021 the trial court entered an Order Denying Motion to Dismiss. The

     State filed written Notice of Appeal on 26 August 2021.

                                   Appellate Jurisdiction

¶5         As an initial matter, we must first address whether we have appellate

     jurisdiction to review the trial court’s Order. As the State acknowledges, the trial

     court’s denial of the State’s Motion to Dismiss is an interlocutory order. Generally,

     “a party has no right to immediate appellate review of an interlocutory order.” Veazey
                           COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                          2022-NCCOA-589

                                         Opinion of the Court



     v. Durham, 231 N.C. 357, 362, 57 S.E.2d 377, 381 (1950). “An interlocutory order is

     one made during the pendency of an action, which does not dispose of the case, but

     leaves it for further action by the trial court in order to settle and determine the entire

     controversy.”   Id.    However, N.C. Gen. Stat. § 1-277 (2021) allows a party to

     immediately appeal an order that either (1) affects a substantial right or (2)

     constitutes an adverse ruling as to personal jurisdiction.

¶6         Here, the State moved to dismiss Plaintiffs’ causes of action pursuant to Rules

     12(b)(1), (2), and (6) of the North Carolina Rules of Civil Procedure, based on the

     defense of sovereign immunity. “Our Courts generally recognize immunity as a

     defense that can be raised under Rules 12(b)(1), 12(b)(2), or 12(b)(6).” Suarez v. Am.

     Ramp Co. (ARC), 266 N.C. App. 604, 610, 831 S.E.2d 885, 890 (2019).

               Although the federal courts have tended to minimize the
               importance of the designation of a sovereign immunity defense as
               either a Rule 12(b)(1) motion regarding subject matter
               jurisdiction or a Rule 12(b)(2) motion regarding jurisdiction over
               the person, the distinction becomes crucial in North Carolina
               because G.S. 1-277(b) allows the immediate appeal of a denial of
               a Rule 12(b)(2) motion but not the immediate appeal of a denial
               of a Rule 12(b)(1) motion.

     Teachy v. Coble Dairies, Inc., 306 N.C. 324, 327-328, 293 S.E.2d 182, 184 (1982). See

     also Davis v. Dibartolo, 176 N.C. App. 142, 144–45, 625 S.E.2d 877, 880 (2006)

     (declining to review interlocutory appeal of denial of motion to dismiss for lack of

     subject matter jurisdiction due to sovereign immunity under Rule 12(b)(1), but
                        COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                        2022-NCCOA-589

                                       Opinion of the Court



     reviewing denial of Rule 12(b)(6) motion based upon governmental immunity); Data

     Gen. Corp. v. Cty. of Durham, 143 N.C. App. 97, 100, 545 S.E.2d 243, 245–46 (2001)

     (declining to review interlocutory appeal of denial of motion to dismiss due to

     sovereign immunity under Rule 12(b)(1), but reviewing denial of Rule 12(b)(2) motion

     for lack of personal jurisdiction based upon governmental immunity). Thus, for the

     purposes of this appeal, we only review the trial court’s denial of the State’s Rule

     12(b)(2) and 12(b)(6) motions.

¶7         Our Court has held a “denial of a Rule 12(b)(2) motion premised on sovereign

     immunity constitutes an adverse ruling on personal jurisdiction and is therefore

     immediately appealable under section 1-277(b).” Can Am South, LLC v. State, 234

     N.C. App. 119, 124, 759 S.E.2d 304, 308 (2014). Likewise, “a denial of a Rule 12(b)(6)

     motion to dismiss on the basis of sovereign immunity affects a substantial right and

     is immediately appealable.” Green v. Kearney, 203 N.C. App. 260, 266, 690 S.E.2d

     755, 761 (2010). Thus, the Order is immediately appealable, and this Court may

     assert appellate jurisdiction over this matter.

                                             Issue

¶8         The dispositive issues on appeal are whether: (I) sovereign immunity bars

     Plaintiffs’ claims for injunctive and declaratory relief seeking judicial review of the

     State’s obligations and alleged breach of trust under the public trust doctrine; (II)

     Plaintiffs’ Complaint states a claim for relief on state constitutional grounds under
                         COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                          2022-NCCOA-589

                                         Opinion of the Court



     N.C. Const. Art. XIV, Sec. 5—the Conservation of Natural Resources Clause—for

     enforcement of public trust doctrine rights; and (III) Plaintiffs’ Complaint states a

     claim for relief on state constitutional grounds under N.C. Const. Art. I, Sec. 35—

     Right to Hunt, Fish, and Harvest Wildlife—for enforcement of public trust doctrine

     rights.

                                             Analysis

            I.     Public-Trust Doctrine

¶9          The State contends Plaintiffs’ Complaint is barred by the defense of sovereign

     immunity. Specifically, the State asserts the public trust doctrine, as a common-law

     doctrine, is subject to sovereign immunity. Therefore, the State argues Plaintiffs’

     Complaint must be dismissed. “The doctrine of sovereign immunity—that the State

     cannot be sued without its consent—has long been the law in North Carolina.” Smith

     v. State, 289 N.C. 303, 309–310, 222 S.E.2d 412, 417 (1976).             “The doctrine of

     sovereign immunity is judge-made in North Carolina and was first adopted by the

     North Carolina Supreme Court in Moffitt v. Asheville, 103 N.C. 237, 9 S.E. 695

     (1889).” Corum v. Univ. of N.C., 330 N.C. 761, 785, 413 S.E.2d 276, 291 (1992).2 Since



     2  We are cognizant of the United States Supreme Court’s recent discussion summarizing its
     own history of the doctrine of sovereign immunity in Franchise Tax Board of California v.
     Hyatt, 139 S. Ct. 1485, 1493–95, 203 L. Ed. 2d 768 (2019) and our application of its holding
     in Farmer v. Troy Univ., 276 N.C. App. 53, 2021-NCCOA-36, ¶¶ 15–24, appeal dismissed, 379
     N.C. 164, 863 S.E.2d 621 (2021), and review allowed in part, denied in part, 379 N.C. 127,
                     COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                       2022-NCCOA-589

                                      Opinion of the Court



Moffitt, our Courts have been hesitant to disturb the doctrine of sovereign immunity.

See Steelman v. New Bern, N.C., 279 N.C. 589, 595, 184 S.E.2d 239, 243 (1971) (“It

may well be that the logic of the doctrine of sovereign immunity is unsound and that

the reasons which led to its adoption are not as forceful today as they were when it

was adopted. However, . . . we feel that any further modification or the repeal of the

doctrine of sovereign immunity should come from the General Assembly, not this

Court.”).   Nevertheless, our Courts have identified instances where sovereign

immunity does not apply—including specifically where the State enters into a valid

contract and, subsequently, breaches the contract. Smith, 289 N.C. at 320, 222

S.E.2d at 423–24 (“[W]henever the State of North Carolina, through its authorized

officers and agencies, enters into a valid contract, the State implicitly consents to be

sued for damages on the contract in the event it breaches the contract.”).



863 S.E.2d 775 (2021). However, while “[t]he Supreme Court of the United States is the final
authority on federal constitutional questions[,]” the North Carolina Supreme Court remains
the authority on our state law issues and the final voice on the history of the law and
jurisprudence of North Carolina. State v. Elliott, 360 N.C. 400, 421, 628 S.E.2d 735, 749
(2006); see also Bulova Watch Co., Inc. v. Brand Distribs. of N. Wilkesboro, Inc., 285 N.C. 467,
474, 206 S.E.2d 141, 146 (1974) (“[I]n the construction of the provision of the State
Constitution, the meaning given by the Supreme Court of the United States to even an
identical term in the Constitution of the United States is, though highly persuasive, not
binding upon this Court[.]”); Unemployment Compensation Comm’n v. Jefferson Standard
Life Ins. Co., 215 N.C. 479, 2 S.E.2d 584, 589 (1939) (“Accordingly, it would appear settled
that the matter here involved is one of state law, to be interpreted finally by this Court.”).
Unless and until the North Carolina Supreme Court revisits its earlier determination that
sovereign immunity in North Carolina is “judge-made” law, we are bound by its prior
precedent. Moreover, we note this case does not involve another state’s claim of sovereign
immunity in North Carolina courts.
                           COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                           2022-NCCOA-589

                                          Opinion of the Court



¶ 10          “[T]he following policy grounds are usually offered for immunity: a need to

       prevent the diversion of public funds to compensate for private purposes; a need to

       avoid disruption of public service and safety; a need to prevent governmental

       involvement in endless embarrassments, difficulties and losses subversive to the

       public interest; and the nonprofit nature of government should be reflected in non-

       liability.”   Id. at 312, 222 S.E.2d at 419 (quoting The National Association of

       Attorneys General, Sovereign Immunity: The Liability of Government and its

       Officials, Jan. 1975, at 17).

¶ 11          Here, Plaintiffs are seeking declaratory and injunctive relief against the State

       seeking a declaration the State has breached its alleged obligations under the public

       trust doctrine and enjoining the State from further violations of its alleged obligations

       under the public trust doctrine. “The public trust doctrine is a common law principle

       providing that certain land associated with bodies of water is held in trust by the

       State for the benefit of the public.” Fabrikant v. Currituck Cty., 174 N.C. App. 30, 41,

       621 S.E.2d 19, 27 (2005) (citing State ex rel. Rohrer v. Credle, 322 N.C. 522, 527–28,

       369 S.E.2d 825, 828 (1988)). Although the doctrine arises from the common law, it is

       perhaps best understood as “an implied constitutional doctrine”—one that “springs

       from a fundamental notion of how government is to operate with regard to common

       heritage natural resources.” Harrison C. Dunning, The Public Trust: A fundamental

       Doctrine of American Property Law, 19 Envtl. L. 515, 523 (1989). North Carolina first
                          COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                           2022-NCCOA-589

                                          Opinion of the Court



       recognized the public trust doctrine in the case of Shepard’s Point Land Company in

       1903. There, our Supreme Court stated: the State “can no more abdicate its trust

       over property in which the whole people are interested, like navigable waters . . . than

       it can abdicate its police powers in the administration of government and the

       preservation of the peace.” Shepard’s Point Land Co. v. Atl. Hotel, 132 N.C. 517, 528,

       44 S.E. 39, 42 (1903), overruled by Gwathmey v. State ex rel. Dep’t. of Env’t, Health,

       & Nat. Res., 342 N.C. 287, 464 S.E.2d 674 (1995); see also, Stone v. Mississippi, 101

       U.S. 814, 820 (1879) (“[T]he power of governing is a trust committed by the people to

       the government, no part of which can be granted away.”). In the years following

       Shepard’s Point, our appellate courts had multiple occasions to examine the public

       trust doctrine and its application to navigable waters in North Carolina. Relevant to

       the case sub judice, three key principles have emerged.

¶ 12         First, “the public trust doctrine, established by the common law of this State,

       involves two concepts: (1) public trust lands, which are ‘certain land[s] associated

       with bodies of water [and] held in trust by the State for the benefit of the public[;]’

       and (2) public trust rights, which are ‘those rights held in trust by the State for the

       use and benefit of the people of the State in common.’ ” Town of Nags Head v.

       Richardson, 260 N.C. App. 325, 334, 817 S.E.2d 874, 882 (2018) (quoting Fabrikant,

       174 N.C. App. at 41, 621 S.E.2d at 27). “Public trust rights attach to the [public trust

       lands]” and “ ‘include, but are not limited to the right to navigate, swim, hunt, fish,
                          COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                           2022-NCCOA-589

                                          Opinion of the Court



       and enjoy all recreational activities’ offered by public trust lands.” Id. (quoting N.C.

       Gen. Stat. § 1–45.1 (2017)).

¶ 13         However, the right to hunt and fish does not exist in the abstract. The public

       must have access to harvestable wildlife and fish to have a meaningful opportunity

       to exercise these rights. See U.S. v. Washington, 853 F.3d 946, 965 (9th Cir. 2017),

       aff’d, 138 S. Ct. 1832 (U.S. 2018) (per curium) (stating in the context of a Native

       American treaty guaranteeing access to fisheries that a “right of access to . . . fishing

       places would be worthless without harvestable fish.”). Indeed, “the State’s wildlife

       population is a natural resource of the State held by it in trust for its citizens.” State

       v. Steward, 40 N.C. App. 693, 695, 253 S.E.2d 638, 640 (1979) (emphasis added). See

       also, Shepard’s Point Land Co., 132 N.C. at 526, 44 S.E. at 41 (emphasis added) (“The

       principle has long been settled the States own the tidewaters themselves, and the fish

       in them, so far as they are capable of ownership while running . . . [but] [i]t is a title

       held in trust for the people of the State.”); State ex. rel. Rohrer v. Credle, 322 N.C.

       522, 534, 369 S.E.2d 825, 826 (1988) (emphasis added) (“History and the law bestow

       the title of these submerged land and their oysters upon the State to hold in trust for

       the people.”); N.C. Gen. Stat. § 113–131(a) (2021) (“The marine and estuarine and

       wildlife resources of the State belong to the people of the State as a whole.”).

¶ 14         Second, there is a definite distinction between the State’s interest in public

       trust lands and the State claiming title to property against a private party, as might
                          COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                            2022-NCCOA-589

                                          Opinion of the Court



       give rise to an action under N.C. Gen. Stat. § 41–10.1. See N.C. Gen. Stat. § 41–10.1

       (2021) (“Whenever the State of North Carolina . . . asserts a claim of title to land . . .

       [the land owner] may bring an action in the superior court of the county in which the

       land lies against the State . . . .”); see also, State v. Taylor, 322 N.C. 433, 435, 368

       S.E.2d 601, 602 (1988) (holding the scope of the waiver of sovereign immunity in N.C.

       Gen. Stat. § 41–10.1 should be strictly construed). This principle is illustrated by

       Fabrikant v. Currituck County. There, the plaintiffs, who owned oceanfront property

       in Currituck County, brought suit against various defendants including the State,

       seeking a declaratory judgment that they had exclusive right of the portion of the

       beach between the high tide mark and the vegetation line, identified as the dry sand

       beach. 174 N.C. App. at 32, 621 S.E.2d at 22. Plaintiffs also sought injunctive relief

       to prevent the general public from trespassing over the dry sand beach areas

       surrounding their homes. Id.

¶ 15         The State filed a motion to dismiss based inter alia on sovereign immunity. Id.

       In response, the plaintiffs alleged since the public trust doctrine allowed the public

       access to their dry sand beaches, the State had effectively laid a claim of title to the

       land. Id. at 41, 621 S.E.2d at 27. Therefore, the plaintiffs contended their complaint’s

       allegations fell within the scope of N.C. Gen. Stat. § 41–10.1, thereby establishing a

       waiver of sovereign immunity. Id. at 39, 621 S.E.2d at 26.
                          COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                           2022-NCCOA-589

                                          Opinion of the Court



¶ 16         This Court stated “the public trust doctrine cannot give rise to an assertion of

       ownership that would be available to any ‘private litigants in like circumstances.’ ”

       Id. at 42, 621 S.E.2d at 27 (quoting Williams v. N.C. State Bd. of Educ., 266 N.C. 761,

       765, 147 S.E.2d 381, 383 (1966). “Any party, public or private, can assert title to land

       on the strength of a deed, but only the State, acting in its sovereign capacity, may

       assert rights in land by means of the public trust doctrine.” Id. (citing Neuse River

       Found., Inc. v. Smithfield Foods, Inc., 155 N.C. App. 110, 118, 574 S.E.2d 48, 54

       (2002)). This Court concluded the State’s interest in public trust lands does not

       amount to a claim of title to land under N.C. Gen. Stat. § 41–10.1. Id. at 43, 621

       S.E.2d at 25 (“Since the General Assembly chose to limit the waiver to an assertion

       of ‘claim of title to land,’ rather than use the broader ‘interest in real property,’ we

       must construe that language strictly and hold that a ‘claim of title to land’ requires

       more than just an interest in real property.”). As such, because the plaintiffs’ claims

       did not fall under the scope of N.C. Gen. Stat. § 41–10.1, that statute could also not

       be relied upon as a waiver of sovereign immunity. Id. Thus, this Court held the State

       had not waived sovereign immunity to plaintiffs’ claims for declaratory and injunctive

       relief seeking exclusive rights to the property at issue. Id. Therefore, N.C. Gen. Stat.

       § 41–10.1 does not constitute an express waiver of sovereign immunity as a defense

       to a claim by a private citizen asserting rights of ownership or exclusive access to

       public trust lands under the public trust doctrine. See Id.
                            COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                             2022-NCCOA-589

                                            Opinion of the Court



¶ 17          Third, only the State has standing to bring suit against a private corporation

       seeking “non-individualized, or public, remedies for alleged harm to public waters”

       under the public trust doctrine. Neuse River Found., 155 N.C. App. at 118, 574 S.E.2d

       at 54. This Court set out this principle in the case of Neuse River Foundation, Inc. v.

       Smithfield Foods, Inc. There, the plaintiffs filed suit against three hog farming

       companies alleging defendants improperly handled hog waste, resulting in massive

       pollution and contamination of the Neuse, New, and Cape Fear Rivers, and those

       rivers’ tributaries and estuaries. Id. at 112, 574 S.E.2d at 50. The plaintiffs’ claims

       were based in part on the public trust doctrine. Id. This Court held the plaintiffs did

       not have standing to bring a claim under the public trust doctrine against a private

       corporation as “only the [S]tate, through the Attorney General, is authorized to bring

       in a representative capacity for and on behalf of the using and consuming public of

       this State actions deemed to be advisable in the public interest.” Id. at 117, 574

       S.E.2d at 53 (citing Idaho v. Coeur D’Alene Tribe, 521 U.S. 261, 284, 138 L. Ed. 2d

       438, 457 (1997)).3




       3The public trust doctrine “uniquely implicate[s] sovereign interests[,]” and the Court will
       not interfere when the relief requested “would divest the State of its sovereign control over
       submerged lands, lands with a unique status in the law and infused with a public trust the
       State itself is bound to respect.” Coeur D’Alene Tribe, 521 U.S. at 284, 138 L. Ed. 2d at 457.
                           COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                            2022-NCCOA-589

                                           Opinion of the Court



¶ 18         Applying these three key principles to the case sub judice provides more

       context for Plaintiffs’ claims. First, as Plaintiffs allege, protecting fisheries falls

       within the purview of the public trust doctrine,4 and “the State can no more abdicate

       this duty than it can abdicate its police powers in the administration of government

       and the preservation of the peace.” Shepard’s Point Land Co., 132 N.C. at 528, 44

       S.E. at 42. Second, Plaintiffs here are not asserting rights of ownership or exclusive

       access to public trust lands. To the contrary, Plaintiffs’ claims are broadly premised

       on the State’s dominion over public trust property and obligation to enforce the public

       trust. Thus, the claims asserted here are distinguishable from the claims of property

       rights in Fabrikant.    Third, and concomitantly, Plaintiffs are not attempting to

       enforce public trust rights against a private party—i.e. suing commercial fishermen

       for their role in the depletion of fish populations. Instead, Plaintiffs are bringing an

       action directly against the State for an alleged breach of its obligation to manage and

       protect fisheries for the benefit of the general public. Therefore, this case does not

       implicate the holding in Neuse River Company. Given this particular context, it does

       not appear that our Courts have had opportunity to directly address whether

       sovereign immunity bars the type of claim brought by Plaintiffs seeking to compel the

       State to enforce alleged obligations under the public trust doctrine. Our review of the



       4See Steward, 40 N.C. App. at 695, 253 S.E.2d at 640; Shepard’s Point Land Co., 132 N.C. at
       526, 44 S.E. at 41.
                           COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                             2022-NCCOA-589

                                            Opinion of the Court



       development of North Carolina law applicable to both sovereign immunity and the

       public trust doctrine leads us to conclude sovereign immunity does not bar Plaintiffs’

       claim implicating the public trust doctrine in this case.

¶ 19           In Gwathmey v. State ex rel. Department of Environment, Health, & Natural

       Resources, our Supreme Court recognized the State may sometimes act contrary to

       the public interest and stated “the ‘public trust’ doctrine [is] a tool for judicial review

       of state action affecting State-owned submerged land underlying navigable waters,

       including estuarine marshland . . . .” 342 N.C. at 293, 464 S.E.2d at 677.           Indeed,

       even though Gwathmey, in part overruled Shepard’s Point5—the original case

       adopting the public trust doctrine—the essential principle remains the same: the

       State owns tidal lands and waters for the benefit of the public, subject to “concomitant

       restraints.” Credle, 322 N.C. at 525, 369 S.E.2d at 827.

¶ 20          Application of sovereign immunity in this case, however, would effectively

       reduce the public trust doctrine to nothing more than a “fanciful gesture” and prevent

       judicial review—contemplated by Gwathmey—as a plaintiff would never have the

       “opportunity to enter the courthouse doors and present his claims.” Craig v. New




       5“We reject . . . Shepard’s Point Land Co. to the extent that it implies that the public trust
       doctrine completely prohibits the General Assembly from conveying lands beneath navigable
       waters to private parties without reserving public trust rights. That position is without
       authority in either our statutes or our Constitution.” Gwathmey, 342 N.C. at 302, 464 S.E.2d
       at 683.
                          COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                           2022-NCCOA-589

                                          Opinion of the Court



       Hanover Cty. Bd. of Educ., 363 N.C. 334, 340–41, 678 S.E.2d 351, 355 (2009).

       Moreover, the policy reasons usually offered for sovereign immunity such as the need

       to prevent the diversion of public funds to compensate for private purposes are

       inapplicable in this case. Plaintiffs are not requesting the State compensate a private

       individual/corporation for alleged damages but are seeking an injunction preventing

       the State from committing breaches of its alleged obligations under the public trust

       doctrine.

¶ 21         Thus, because of the nature of the public trust doctrine as a tool for judicial

       review of the State’s actions as trustee of fisheries, we conclude sovereign immunity

       does not apply in this case. Therefore, Plaintiffs’ claims for declaratory and injunctive

       relief against the State for breach of its alleged duties under the public trust doctrine

       are not barred by sovereign immunity.

             II.    Conservation of Natural Resources Clause

¶ 22         Alternatively, presuming arguendo a public trust doctrine claim is otherwise

       barred by sovereign immunity, Plaintiffs’ Complaint also presents sufficient

       allegations of a claim arising directly under Article XIV, § 5 of our State Constitution.

¶ 23         Generally, sovereign immunity bars an action against the State unless the

       State has waived immunity or consented to the suit. Taylor, 322 N.C. at 435, 368

       S.E.2d at 602. However, the doctrine of sovereign immunity will not stand as a

       barrier to North Carolina citizens who seek to remedy violations of their rights
                          COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                           2022-NCCOA-589

                                          Opinion of the Court



       guaranteed under the North Carolina Constitution. Corum, 330 N.C. at 785–86, 413

       S.E.2d at 291. Thus, a direct constitutional claim will survive a Rule 12(b)(6) motion

       to dismiss, notwithstanding the doctrine of sovereign or governmental immunity.

       Craig, 363 N.C. at 340–41, 678 S.E.2d at 355–56.

¶ 24         Our Supreme Court has developed a three-part test to determine whether a

       plaintiff’s complaint has sufficiently alleged a claim for relief under our State

       Constitution.   “First, to allege a cause of action under the North Carolina

       Constitution, a state actor must have violated an individual’s constitutional rights.”

       Deminski v. State Bd. of Educ., 377 N.C. 406, 2021-NCSC-58, ¶ 16.

¶ 25         “Second, the claim must be colorable.” Id. “A ‘colorable claim’ is ‘[a] plausible

       claim that may reasonably be asserted, given the facts presented and the current law

       (or a reasonable and logical extension or modification of the current law).” Id. at ¶

       17 (quoting Colorable, Black’s Law Dictionary (11th ed. 2019)). “In other words, the

       claim must present facts sufficient to support an alleged violation of a right protected

       by the State Constitution.” Id.

¶ 26         “Lastly, there must be no adequate state remedy.” Id. at ¶ 18. “No adequate

       state remedy exists when ‘state law [does] not provide for the type of remedy sought

       by the plaintiff.’ ” Id. (quoting Craig, 363 N.C. at 340, 678 S.E.2d at 356). “[A] claim

       that is barred by sovereign or governmental immunity is not an adequate remedy.”

       Id. “To be considered adequate in redressing a constitutional wrong, a plaintiff must
                          COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                           2022-NCCOA-589

                                          Opinion of the Court



       have at least the opportunity to enter the courthouse doors and present his claim.”

       Id. (quoting Craig, 363 N.C. at 340–41, 678 S.E.2d at 355).

¶ 27         Here, Plaintiffs alleged the State, acting through two administrative

       agencies—the North Carolina Division of Marine Fisheries and the North Carolina

       Marine    Fisheries   Commission—failed       to   protect   Plaintiffs’   constitutionally

       guaranteed right to harvest fish under Art. XIV, § 5.

¶ 28         Next, Plaintiffs have alleged a colorable constitutional claim. Article XIV, § 5

       was added to our State Constitution in 1972 and states: “[i]t shall be the policy of this

       State to conserve and protect its lands and waters for the benefit of all its citizenry .

       . . .” N.C. Const. art. XIV, § 5. Our Court interpreted this amendment in Town of

       Nags Head v. Richardson as tasking the State with a constitutional duty to not only

       protect the public lands, but also the public trust rights attached thereto. 260 N.C.

       App. 325, 334, 817 S.E.2d 874, 883 (2017) (“The State is tasked with protecting these

       rights pursuant to the North Carolina Constitution[.]”). See also Credle, 322 N.C. at

       532, 369 S.E.2d at 831 (Art. XIV, § 5 “mandates the conservation and protection of

       public lands and waters for the benefit of the public.”).

¶ 29         Plaintiffs alleged the State breached this constitutional duty by “mismanaging

       North Carolina’s coastal fisheries resources.” Specifically, Plaintiffs alleged the State

       has mismanaged the fisheries by “permitting, sanctioning, and even protecting two

       methods of harvesting coastal finfish and shrimp in State public waters”—shrimp
                           COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                            2022-NCCOA-589

                                           Opinion of the Court



       trawling and “unattended” gillnetting—“that result in enormous resource wastage[;]”

       “refusing to address and remedy chronic overfishing of several species of fish[;]” and,

       “tolerating a lack of reporting of any harvest by the majority of commercial fishing

       license holders for more than a decade.”                   Plaintiffs alleged “the State’s

       mismanagement of coastal fisheries resources . . . has eliminated or, at a minimum,

       severely curtailed the public’s right to fish for [popular fish species].”        Indeed,

       Plaintiffs’ Complaint contains extensive data points documenting the stock status

       and the stock population trends of certain fish species. Thus, the alleged facts here

       support Plaintiffs’ contention the State did not protect the harvestable fish population

       “for the benefit of all its citizenry.” N.C. Const. art. XIV, § 5. As such, Plaintiffs have

       alleged a colorable constitutional claim.

¶ 30         Finally, looking at whether an adequate state remedy exists, Plaintiffs seek

       declaratory and injunctive relief to remedy the State’s breach of trust. Assuming

       arguendo the public trust doctrine claim is barred by sovereign immunity, this

       remedy cannot be redressed through other means, as an adequate “state law remedy

       [does] not apply to the facts alleged” by Plaintiffs. Craig, 363 N.C. at 342, 678 S.E.2d

       at 356. Thus, alternatively, Plaintiffs have alleged a colorable constitutional claim

       for which no other adequate state law remedy exists.               Therefore, sovereign or

       governmental immunity cannot bar Plaintiffs’ claim.

             III.   Right to Hunt, Fish, and Harvest Wildlife Clause
                           COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                            2022-NCCOA-589

                                          Opinion of the Court



¶ 31          Alternatively, Plaintiffs’ Complaint also alleges a claim arising directly under

       Article I, § 38 of our state Constitution that the State has failed to protect Plaintiffs’

       constitutionally protected right to harvest fish.

¶ 32          To determine whether Plaintiffs’ Complaint presents sufficient allegations of a

       claim arising directly under Article I, we employ the same three-part test set forth in

       the preceding section of this Opinion. “First, a state actor must have violated an

       individual’s constitutional rights.” Deminski, 2021-NCSC-58, ¶ 16.          “Second, the

       claim must be colorable.” Id. “Lastly, there must be no ‘adequate state remedy.’ ” Id.

¶ 33          Section 38 was added to Article I of our State Constitution in 2018 by

       amendment proposed by legislative initiation and adopted by popular vote. See N.C.

       Const. Art. XIII, Sec. 4 (providing for constitutional amendment by legislative

       initiation). It states:

                 The right of the people to hunt, fish, and harvest wildlife is a
                 valued part of the State’s heritage and shall be forever preserved
                 for the public good. The people have a right, including the right
                 to use traditional methods, to hunt, fish, and harvest wildlife,
                 subject only to laws enacted by the General Assembly and rules
                 adopted pursuant to authority granted by the General Assembly
                 to (i) promote wildlife conservation and management and (ii)
                 preserve the future of hunting and fishing. Public hunting and
                 fishing shall be a preferred means of managing and controlling
                 wildlife. Nothing herein shall be construed to modify any
                 provision of law relating to trespass, property rights, or eminent
                 domain.

       N.C. Const. Art. I, § 38.
                          COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                           2022-NCCOA-589

                                          Opinion of the Court



¶ 34         The State contends the language of this provision places no affirmative

       constitutional mandate on the State to preserve the right of the people to hunt, fish,

       and harvest wildlife for the public good.         We disagree.     “In interpreting our

       Constitution—as in interpreting a statute—where the meaning is clear from the

       words used, we will not search for a meaning elsewhere.” State v. Webb, 358 N.C. 92,

       97, 591 S.E.2d 505, 510 (2004). “The plain meaning of words may be construed by

       reference to ‘standard, nonlegal dictionaries.’ ” Id. (quoting C.D. Spangler Constr.

       Co. v. Indus. Crankshaft & Eng’g Co., 326 N.C. 133, 152, 388 S.E.2d 557, 568 (1990)).

¶ 35         It is first significant that this provision is found in Article I of our Constitution

       titled “Declaration of Rights.” N.C. Const. art. I. In general, Article I recognizes and

       establishes “essential principles of liberty and free government.” N.C. Const. art. I,

       preamble. “The fundamental purpose for its adoption was to provide citizens with

       protection from the State’s encroachment upon these rights.” Corum, 330 N.C. at

       782, 413 S.E.2d at 290. “Encroachment by the State is, of course, accomplished by

       the acts of individuals who are clothed with the authority of the State.” Id. “[I]t is

       the judiciary’s responsibility to guard and protect those rights.” Id. at 785, 413 S.E.2d

       at 291.

¶ 36         The first sentence of Section 38 makes clear the right to fish belongs to the

       people. Moreover, its inclusion in Article I indicates the General Assembly intended

       for this right to be protected against encroachment by the State. Indeed, this right is
                          COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                           2022-NCCOA-589

                                          Opinion of the Court



       “subject only to laws . . . and rules . . . to (i) promote wildlife conservation and

       management and (ii) preserve the future of . . . fishing.” N.C. Const. art. I, § 38.

¶ 37         The plain meaning of the next phrase in the first sentence “shall be forever

       preserved” places an affirmative duty on the State to protect the people’s right to fish.

       “Shall” means “has a duty to” or “must” and imposes “imperative or mandatory”

       obligations on the party to which “shall” applies. Shall, Black’s Law Dictionary (11th

       ed. 2019); Internet E., Inc. v. Duro Commc’ns, Inc., 146 N.C. App. 401, 405–06, 553

       S.E.2d 84, 87 (2001).     Forever, means “for a limitless time.” Forever, Merriam-

       Webster’s Collegiate Dictionary 328 (7th ed. 1970). “Preserve” means “to keep safe

       from injury, harm or destruction.” Preserve, Merriam-Webster at 673. Thus, the

       plain meaning of this phrase indicates the General Assembly, when drafting the

       proposed amendment, intended to create an affirmative duty on the State to preserve

       the right of the people to fish and harvest fish. However, the right to fish and harvest

       fish would be rendered meaningless without access to fish. See Washington, 853 F.3d

       at 965; Steward, 40 N.C. App. at 695, 253 S.E.2d at 640. Therefore, the State’s duty

       necessarily includes some concomitant duty to keep fisheries safe from injury, harm,

       or destruction for all time.

¶ 38         The history of Section 38 supports this conclusion. Section 38 was initiated by

       the North Carolina General Assembly after the National Rifle Association (NRA)

       “spearhead[ed] [a] campaign for Right to Hunt and Fish state constitutional
                   COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                   2022-NCCOA-589

                                  Opinion of the Court



amendments.”     Why does NRA support Right to Hunt and Fish (RTHF) state

constitutional   amendments?,      NRA-ILA       (last   visited   June   14,   2022),

https://www.nraila.org/get-the-facts/hunting-and-conservation/why-does-nra-

support-right-to-hunt-and-fish-rthf-state-constitutional-amendments).      As part of

this campaign, the NRA released a model amendment, which closely resembles North

Carolina’s amendment in Article I, § 38. However, the NRA model amendment does

not include the phrase “shall be forever preserved.” See Id. In drafting the proposed

amendment, which eventually became Section 38, the General Assembly could have

used the NRA’s model language, but instead it specifically chose to add an additional

phrase imposing a mandatory duty on the State. “Under well-settled canons of

statutory canons of statutory construction, we must conclude that this change had

meaning.” Wells Fargo Bank, N.A., v. Am. Nat’l Bank and Trust Co., 250 N.C. App.

280, 281, 791 S.E.2d 906, 908 (2016); see also N.C. Dep’t of Revenue v. Hudson, 196

N.C. App. 765, 768, 675 S.E.2d 709, 711 (2009) (quoting Rodriguez v. United States,

480 U.S. 522, 525 (1987)) (“[w]hen a legislative body ‘includes particular language . .

. it is generally presumed that [the legislative body] acts intentionally and purposely

in the disparate inclusion”); Emerson v. Cape Fear Country Club, Inc., 259 N.C. App.

755, 761, 817 S.E.2d 402, 407 (2018) (“When the General Assembly adopts verbatim

some provisions of a model code and rejects others, we assume that the General

Assembly consciously chose to author its own alternate provisions.”).
                          COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                           2022-NCCOA-589

                                          Opinion of the Court



¶ 39          In sum, both the plain language and history of Article I, § 38 support the

       conclusion this provision imposes an affirmative duty on the State to preserve the

       people’s right to fish and harvest fish. This includes some duty to preserve fisheries

       for the benefit of the public. In this case, Plaintiffs’ have alleged facts, which if

       proven, may tend to show the State did not properly manage the fisheries so as to

       forever preserve the fish populations for the benefit of the public. See N.C. Const.

       art. I, § 38. As such, Plaintiffs have alleged a colorable constitutional claim under

       Article I, § 38.

¶ 40          Finally, looking at whether an adequate state remedy exists, here again,

       Plaintiffs seek declaratory and injunctive relief to remedy the State’s breach of their

       duty to protect the right to fish and harvest fish. Again, presuming arguendo the

       public trust doctrine claim was to be barred by sovereign immunity, Plaintiffs’ alleged

       wrong cannot be redressed through other means, as an adequate “state law remedy

       [does] not apply to the facts alleged” by Plaintiffs. Craig, 363 N.C. at 342, 678 S.E.2d

       at 356. Thus, Plaintiffs have alleged a colorable constitutional claim for which no

       other adequate state law remedy exists.         Therefore, sovereign or governmental

       immunity cannot bar Plaintiffs’ claim. Consequently, the trial court did not err in

       denying the State’s Motion to Dismiss pursuant to Rules 12(b) (2) and (6) on the basis

       of sovereign immunity.

                                            Conclusion
                          COASTAL CONSERVATION ASS’N V. STATE OF N.C.

                                           2022-NCCOA-589

                                          Opinion of the Court



¶ 41         Accordingly, for the foregoing reasons, we affirm the trial court’s Order

       Denying the State’s Motion to Dismiss. “In so ruling, we express no opinion on the

       ultimate merits, if any, of plaintiffs’ allegations and claims.” Locklear v. Lanuti, 176

       N.C. App. 380, 387, 626 S.E.2d 711, 716 (2006) (holding the allegations in the

       complaint were sufficient to survive a 12(b)(6) motion to dismiss).

             AFFIRMED.

             Judges MURPHY and WOOD concur.